        Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         December 28, 2020
-------------------------------------------------------------------
                                                                 ::
JOSUE PAGUADA, on behalf of                                      ::
himself and all others similarly situated,                       :: DOCKET NUMBER: 1:20-cv-06677-ALC-SN
                                                                 ::
         Plaintiffs                                              ::
                                                                 ::
                  vs.                                            ::
                                                                 ::
VITA-MIX CORPORATION,                                            ::
                                                                 ::
         Defendant                                               ::
                                                                 ::
_____________________________________________

                                       CONSENT DECREE

       1.      This Consent Decree is entered into as of the Effective Date, as defined below in

Paragraph 7, by and between the following parties: Plaintiff Josue Paguada (“Plaintiff”) and

Defendant Vita-Mix Corporation (“Defendant”). Plaintiff and Defendant are collectively

referred to as the “Parties” for the purposes and on the terms specified herein.

                                                RECITALS

       2.      Title III of the Americans with Disabilities Act of 1990, 42 U.S.C.Type text here
                                                                                  §§ 12181-

12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations by any private entity that owns, leases (or leases

to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); C.F.R. § 36.201(a).

       3.      N.Y.C. Administrative Code § 8-107(4) (“NYCHRL”) provides that “[i]t shall be

an unlawful discriminatory practice for any person, being the owner, lessee, proprietor, manager,

superintendent, agent or employee of any place or provider of public accommodation, because




                                                  1
       Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 2 of 6




of…disability…directly or indirectly, to refuse, withhold from or deny to such person, any of the

accommodations, advantages, facilities or privileges thereof.”

       4.      On or about August 20, 2020, Plaintiff filed the above-captioned action in the

United States District Court for the Southern District of New York (the “Action”). Plaintiff

alleges that Defendant’s website, www.vitamix.com, (the “Website”) is not equally accessible to

blind and visually impaired consumers in violation of the ADA and NYCHRL.

       5.      Defendant expressly denies that the Website violates any federal, state or local

law, including the ADA and the NYCHRL and it denies any other wrongdoing or liability

whatsoever. By entering into this Consent Decree, Defendant does not admit any wrongdoing.

       6.      This Consent Decree is entered into by Plaintiff, individually, but is intended by

the Parties to insure to the benefit of vision impaired individuals who are members of the

putative class alleged in the Complaint.

                                             DEFINITIONS

       7.      “Effective Date” means the date on which this Consent Decree is entered on the

Court’s Docket Sheet following approval by the Court.

       8.      “Reasonable Efforts” means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendant’s position would use to achieve that goal or

obligation. Reasonable Efforts shall be interpreted so as to not require Defendant to undertake

efforts the cost, difficulty or impact on the Website of which could constitute an undue burden,

as defined in Title III of the ADA but as applied solely to the Website - as though the Website

were a standalone business entity, or which efforts could result in a fundamental alteration in the

manner in which Defendant operates the Website - or the primary functions related thereto, or

which could result in a loss of revenue or traffic on their Website-related operations.



                                                 2
       Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 3 of 6




                   WEBSITE ACCESSIBILITY CONFORMANCE TIMELINE


       1.      To the extent not already done, within twelve (12) months from the Effective Date,

(“Modification Period”), Defendant shall bring the Website (or any successor website) into

substantial conformance in reasonable respects with the applicable Web Content Accessibility

Guidelines (“WGAC”) 2.1 Level AA. Should Congress, the Department of Justice, or the United

States Supreme Court issue a ruling or final regulations (as applicable) adopting a legal standard

for website accessibility that is different from the WCAG 2.1, Defendant shall have the option of

substantially complying with such legal standard in its sole and absolute discretion.

Notwithstanding the foregoing, Third-Party Content (as defined below) on the Website will not be

required to meet the WCAG 2.1. (The term “Third-Party Content” refers to web content that is not

developed or owned by Defendants. The Parties further agree that Defendant can link to Third-

Party Websites (as defined below) and shall not be responsible or liable for the state of their

accessibility to individuals with disabilities. (The term “Third-Party Websites” refers to websites

that are not developed, owned and operated by Defendant). The Parties also agree that if the U.S.

Department of Justice or a Court with jurisdiction over this matter determines that the WCAG

standard or any successor standard that Defendant may have utilized are not required by applicable

law, Defendant may choose, in its discretion, to cease the remediation efforts described above.


       9.      If Defendant is unable to achieve substantial conformance with the applicable

WCAG guidelines despite having used Reasonable Efforts to achieve substantial conformance, it

shall be deemed to have satisfied its obligations under this Consent Decree as set forth herein

regarding remediation of the Website.

                           ENFORCEMENT AND OTHER PROVISIONS



                                                 3
       Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 4 of 6




       10.     The interpretation and enforcement of this Consent Decree shall be government

by the laws of the State of New York.

       11.     If any provision of this Consent Decree is determined to be invalid, unenforceable

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as

nearly as possible and to the fullest extent permitted by applicable law its original intent and

shall not, in any event, affect any other provision, all of which shall remain valid and enforceable

to the fullest extent permitted by applicable law.

                                           PERSONS BOUND

       12.     The Parties to this Consent Decree expressly intent and agree that this Consent

Decree shall inure to the benefit of all persons with vision disabilities as defined by the ADA,

including those who utilize a screen reader to access the Website, which disabled persons shall

constitute third-party beneficiaries to this Consent Devree, but it does not bind members of the

putative class identified in Plaintiff’s Complaint as no class has been certified.

       13.     The signatories represent that they have the authority to bind the respective

parties, Plaintiff and Defendant to this Consent Decree.

       14.     This Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed freely

by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing this Consent Decree.




                                                  4
Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 5 of 6
      Case 1:20-cv-06677-ALC-SN Document 14 Filed 12/28/20 Page 6 of 6




NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically adopts
it and makes it an Order of the Court.


SO ORDERED


                                                           __________________________
                                                           Honorable Andrew L. Carter, Jr.


Dated: December 28, 2020




                                           6
